EXHIBIT 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of November 1, 2019 by and among SUMMER
INFANT, INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan
Agreement referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and
SUMMER INFANT EUROPE LIMITED, as “Guarantors” under the Loan Agreement
referenced below (“Guarantors” and together with Borrowers, “Obligors”), BANK OF
AMERICA, N.A., in its capacity as the sole existing “Lender” under the Loan
Agreement referenced below (“Sole Lender”), and BANK OF AMERICA, N.A., in its
capacity as “Agent” for the Lenders under the Loan Agreement referenced below
(“Agent”).

 

WHEREAS, reference is made to that certain Second Amended and Restated Loan and
Security Agreement dated as of June 28, 2018, as previously amended, by and
among Borrowers, Guarantors, Sole Lender and Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which Agent and Sole Lender have made certain loans and financial
accommodations available to Borrowers;

 

WHEREAS, Borrowers have requested that Agent and Sole Lender amend certain
provisions of the Loan Agreement and provide certain other accommodations to
Borrowers;

 

WHEREAS, notwithstanding that Agent and Sole Lender are under no obligation to
amend the Loan Agreement, Agent and Sole Lender are willing to make certain
additional financial accommodations as requested by the Borrowers, such that
Obligors, Agent and Sole Lender have agreed to amend the Loan Agreement and the
other Loan Documents on the terms and subject to satisfaction of the conditions
set forth in this Agreement; and

 

WHEREAS, each Obligor is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement and the other
Loan Documents are being waived or modified by the terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

AGREEMENT

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Acknowledgements and Stipulations. In
order to induce Agent and Sole Lender to enter into this Amendment, each Obligor
acknowledges, stipulates and agrees that:

 

(a)                                 Recitals True and Correct.  Each of the
Recitals contained at the beginning of this Amendment is true and correct;

 

--------------------------------------------------------------------------------



 

(b)                                 Obligations Outstanding. Obligors hereby
acknowledge and agree that, in accordance with the terms and conditions of the
Loan Documents, each Obligor is liable to Agent and Lenders for all of the
Obligations, including, without limitation, (a) for all principal and accrued
interest owed under the Loan Documents, whether now due or hereafter accruing;
and (b) for all fees, and all Extraordinary Expenses (including reasonable
attorneys’ fees and expenses) heretofore or hereafter incurred by Agent and/or
any Lender in connection with the protection, preservation, and enforcement by
Agent and Lenders of its/their rights and remedies under the Loan Documents
and/or this Amendment, including, without limitation, the negotiation and
preparation of this Amendment, and any of the other documents, instruments or
agreements executed in connection therewith;

 

(c)                                  No Defense or Counterclaim.  All of the
Loans and other Obligations are not subject to any defense, deduction, offset or
counterclaim by Obligors to Agent or any Lenders (and, to the extent any Obligor
had any such defense, deduction, offset or counterclaim on the date hereof, the
same is hereby waived by each such Obligor in accordance with Section 9 below);

 

(d)                                 Loan Documents Binding and Enforceable.  The
Loan Documents executed by Obligors are legal, valid and binding obligations
enforceable against each Obligor in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally;

 

(e)                                  Liens Valid.  The Liens granted by Obligors
to the Agent, for the benefit of itself and the Lenders, in the Collateral are
valid and duly perfected, first-priority liens, subject only to any Permitted
Encumbrances;

 

(f)                                   Security Interest Ratification.  Each
Obligor hereby ratifies, confirms and reaffirms that all security interests and
Liens granted pursuant to the Loan Documents secure and shall continue to secure
the payment and performance of all of the Obligations and liabilities pursuant
to the Loan Documents, whether now existing or hereafter arising; and

 

(g)                                  Legal Counsel.  Prior to executing this
Amendment, Obligors consulted with and had the benefit of advice of legal
counsel of their own selection and have relied upon the advice of such counsel,
and in no part upon the representations of Agent or Sole Lender, or any counsel
to Agent or Sole Lender, concerning the legal effects of this Amendment or any
provision hereof.

 

3.                                      Amendments to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “Applicable Margin or
Applicable Unused Line Fee Rate” is hereby amended and restated as follows:

 

“Applicable Margin or Applicable Unused Line Fee Rate: with respect to any Type
of Loan, the margin set forth below, or with respect to the unused line fees
payable under Section 3.2.1, the rate per annum set forth below, in each case,
as determined for the most recently ended Fiscal Quarter:

 

2

--------------------------------------------------------------------------------



 

Level

 

Average Quarterly
Availability

 

Base Rate
Revolver 
Loans

 

LIBOR
Revolver
Loans

 

Applicable
Unused Line
Fee Rate

 

I

 

> $30,000,000

 

1.25

%

2.25

%

0.35

%

II

 

< $30,000,000

 

1.50

%

2.50

%

0.25

%

 

Until Lender shall have received the Revolver Borrowing Base Certificates for
each week through the week ending December 28, 2019, the Applicable Margin and
the Applicable Unused Line Fee Rate shall be determined as if Level II were
applicable (plus or minus, if applicable, 25 basis points in accordance with the
following paragraph).  Thereafter, the Applicable Margin and the Applicable
Unused Line Fee Rate shall be determined based upon Average Quarterly
Availability for each Fiscal Quarter as determined by Agent based upon the
Revolver Borrowing Base Certificates delivered pursuant to Section 8.1 for each
week during such Fiscal Quarter, which determination shall be effective on the
first day of the calendar month after receipt by Agent of the Revolver Borrowing
Base Certificate for the last week in such Fiscal Quarter.  If any financial
statement, Revolver Borrowing Base Certificate, Term Loan Borrowing Base
Certificate or Compliance Certificate due in the preceding month has not been
received, then, at the option of Agent or Required Lenders, the Applicable
Margin and the Applicable Unused Line Fee Rate shall be determined as if Level
II were applicable, from such day until the first day of the calendar month
following actual receipt.

 

Notwithstanding the foregoing, (i) in the event that the Fixed Charge Coverage
Ratio is at any time (regardless of whether a Financial Covenant Testing Period
is in effect) less than 1.00 to 1.00, the Applicable Margin for Base Rate
Revolver Loans and LIBOR Revolver Loans shall each be increased by 25 basis
points from the amounts set forth in the table above; and (ii) in the event that
the Leverage Ratio is at any time less than 3.75 to 1.00, the Applicable Margin
for Base Rate Revolver Loans and LIBOR Revolver Loans shall each be reduced by
25 basis points from the amounts set forth in the table above; provided, that
(x) the reductions described in clause (ii) of this sentence shall automatically
cease to be in effect if any Event of Default has occurred and is continuing and
(y) if any calculation of Leverage Ratio or Fixed Charge Coverage Ratio is at
any time restated or otherwise revised or if the information set forth in any
Compliance Certificate otherwise proves to be false or incorrect such that the
Applicable Margin would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.”

 

(b)                                 The definition of “Financial Covenant
Trigger Amount” is hereby amended and restated as follows:

 

“Financial Covenant Trigger Amount:  (a) at any time through and including,
January 15, 2020, $4,000,000; (b) at any time from January 16, 2020 through
March 31, 2020, if (i) the Borrowers shall be in compliance with
Section 10.1.14(3), $4,000,000, or (ii) if the Borrowers shall have failed to

 

3

--------------------------------------------------------------------------------



 

comply with Section 10.1.14(3), $5,000,000; and (c) at any time from and after
April 1, 2020, $5,000,000.”

 

(c)                                  The following new definitions are added to
Section 1.1 of the Loan Agreement:

 

“Financial Consultant: Winter Harbor LLC.”

 

“Second Amendment: that certain Amendment No. 2 to Second Amended and Restated
Loan and Security Agreement dated as of November 1, 2019 by and among Borrowers,
Guarantors, Sole Lender and Agent.”

 

“Second Amendment Effective Date: November 1, 2019.”

 

4.                                      Amendment to Section 10.1 of the Loan
Agreement. Section 10.1 of the Loan Agreement is hereby amended by adding the
following new Sections 10.1.14 and 10.1.15 after existing Section 10.1.13:

 

“10.1.14.                                              [***].”

 

“10.1.15.                                              Financial Consultant
Engagement.  On or before the date that is seven (7) days after the Second
Amendment Effective Date, the Financial Consultant shall prepare and deliver to
Agent a 13-week cash flow forecast (the “Cash Flow Plan”), which Cash Flow Plan
must be in form and substance acceptable to Agent in its exclusive discretion. 
No later than 12:00 p.m. (prevailing Eastern time) on Thursday of each week,
Borrowers shall deliver to Agent an updated 13-week Cash Flow Plan calculated as
of Friday of the immediately preceding week, inclusive of a comparison of actual
to projected performance (1) for the immediately preceding week and (2) on a
trailing 4-week basis.  In connection with the foregoing, Borrowers hereby
(a) authorize Agent to communicate directly with the Financial Consultant
regarding all matters relating to the services to be rendered by the Financial
Consultant to the Borrowers, including, without limitation, to discuss all
financial reports, business information, findings and recommendations of the
Financial Consultant, and concerning the Borrowers’ [***]; and (b) shall
authorize and direct the Financial Consultant to (i) communicate directly with
Agent regarding all matters relating to the services to be rendered by the
Financial Consultant to the Borrowers, including, without limitation, to discuss
all financial reports, business information, and all findings, and
recommendations of the Financial Consultant, and (ii) to provide Agent with
copies (with a copy to Borrowers) of all reports and other information prepared
or reviewed by the Financial Consultant.”

 

5.                                      Amendment to Section 15 of the Loan
Agreement.  Section 15 of the Loan Agreement is hereby amended by adding the
following new Section 15.21 after existing Section 15.20:

 

“15.21.  Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated

 

4

--------------------------------------------------------------------------------



 

thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 15.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

6.                                      Consent to Term Loan Amendment.  Agent
and Sole Lender hereby consent to the execution and delivery of that certain
Amendment No. 2 to Term Loan and Security Agreement dated as of November 1, 2019
by and among Borrowers, the guarantors and lenders party thereto, and the Term
Loan Agent (the “Term Loan Agreement Amendment”), and the amendments to the Term
Loan Agreement set forth therein.  The consent of the Agent and Sole Lender to
the Term Loan Agreement

 

5

--------------------------------------------------------------------------------



 

Amendment shall also constitute requisite consent under Section 5.2(b) of the
Intercreditor Agreement, to the amendments to the Term Loan Agreement described
in the Term Loan Agreement Amendment.

 

7.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as if made on such date (except to the
extent that such representations and warranties expressly relate to or are
stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); (b) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing; and (c) the execution, delivery
and performance by Obligors of this Amendment and all other documents,
instruments and agreements executed and delivered in connection herewith or
therewith (i) have been duly authorized by all necessary action on the part of
Obligors (including any necessary shareholder consents or approvals), (ii) do
not violate, conflict with or result in a default under and will not violate or
conflict with or result in a default under any applicable law or regulation, any
term or provision of the organizational documents of any Obligor or any term or
provision of any material indenture, agreement or other instrument binding on
any Obligor or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained.

 

8.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect.  Without limiting the
generality of the foregoing, Obligors hereby acknowledge and confirm that all of
the “Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan
Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

9.                                      Waiver; Release.  To induce Agent and
Sole Lender to enter into this Amendment, and for other good and valuable
consideration, each Obligor hereby forever waives, relieves, releases, and
forever discharges Agent and Sole Lender, together with its respective present
or former employees, officers, directors, agents, representatives, attorneys,
and each of them, from any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs and expenses, actions and causes
of action, of every type, kind, nature, description or character whatsoever,
whether known or unknown, suspected or unsuspected, absolute or contingent,
arising out of or in any manner whatsoever connected with or related to facts,
circumstances, issues, controversies or claims, or by reason of any matter,
cause or anything whatsoever existing or arising from the beginning of time
through and including the date of execution of this Amendment relating to or
arising out of the Loan Agreement and any of the Loan Documents or otherwise,
including, without limitation, any actual or alleged act or omission of or on
behalf of Agent and/or Sole Lender with respect to the Loan Documents and any
security interest, Liens or Collateral in connection therewith, or the
enforcement of any of Agent and/or Sole Lender’s rights or remedies thereunder
(collectively “Released Claims”). Without limiting the foregoing, the Released
Claims shall include any and all liabilities or claims arising out of or in any
manner whatsoever connected with or related to the Loan Agreement and the other
Loan Documents, this Amendment, the Recitals hereto, any instruments, agreements
or documents executed in connection with any of the foregoing, and/or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.

 

(a)                                 By entering into this release, each Obligor
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of each
Obligor hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if any Obligor should

 

6

--------------------------------------------------------------------------------



 

subsequently discover that any fact that it relied upon in entering into this
release was untrue, or that any understanding of the facts was incorrect, no
Obligor shall be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Each Obligor acknowledges that it is not relying upon and has not
relied upon any representation or statement made by Agent or Sole Lender with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

(b)                                 This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Each Obligor acknowledges that the release(s) contained
herein constitute(s) a material inducement to Agent and Sole Lender to enter
into this Amendment, and that Agent and Sole Lender would not have done so but
for Agent’s and Sole Lender’s expectation that such release(s) is valid and
enforceable in all events.

 

(c)                                  Each Obligor hereby represents and warrants
to Agent and Sole Lender, and Agent and Sole Lender are relying thereon, as
follows:

 

(i)                                     except as expressly stated in this
Amendment, neither Agent nor Sole Lender nor any other agent, employee or
representative of Agent and/or Sole Lender, has made any statement or
representation to any Obligor regarding any fact relied upon by such Obligor in
entering into this Amendment;

 

(ii)                                  each Obligor has made such investigation
of the facts pertaining to this Amendment and all of the matters appertaining
thereto, as it deems necessary;

 

(iii)                               the terms of this Amendment are contractual
and not a mere recital; and

 

(iv)                              this Amendment has been carefully read by each
Obligor, the contents hereof are known and understood by each such Obligor, and
this Amendment is signed freely, and without duress, by any Obligor.

 

(d)                                 Each Obligor further represents and warrants
that it is the sole and lawful owner of all right, title and interest in and to
every claim and every other matter which it releases herein, and that it has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm or entity any claims or other matters herein released.  Each
Obligor shall indemnify Agent and Sole Lender, and defend and hold it/them
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

 

10.                               Expenses of Agent and Sole Lender.  Obligors
agree to pay, on demand, all reasonable costs and expenses incurred by Agent and
Sole Lender in connection with the preparation, negotiation and execution of
this Amendment and any other Loan Documents executed pursuant hereto and any and
all agreements, amendments, modifications, and supplements to the Loan
Agreement, including, without limitation, the reasonable fees of Agent’s and
Sole Lender’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.  Each Borrower acknowledges that Agent and Lenders may
charge any and all such reasonable fees, costs and expenses to Borrowers’ Loan
Account in accordance with the Loan Agreement, and Agent and Lenders agree to
promptly provide all invoices to Borrowers related to such fees, costs and
expenses after charging the Loan Account therefor.

 

11.                               Conditions to Effectiveness of Amendment. 
This Amendment shall become effective as of the date when, and only when, each
of the following conditions precedent shall have been satisfied or waived in
writing by Agent:

 

7

--------------------------------------------------------------------------------



 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders constituting “Required Lenders”,
and Obligors;

 

(b)                                 Agent shall have received a true and
complete copy of the fully executed Term Loan Agreement Amendment; and

 

(c)                                  Agent and Sole Lender shall have received
an amendment fee in the aggregate amount of $30,000 in connection with this
Amendment.

 

12.                               Reservation of Rights.  This Amendment shall
be limited precisely as written and, except as expressly set forth herein,
neither the fact of Agent and Sole Lender’s agreement to enter into this
Amendment nor any other term or provisions herein shall, or shall be deemed or
construed to, (i) be a consent to any forbearance, waiver, amendment or
modification of any term, provision or condition of the Loan Documents,
(ii) affect, impair, operate as a waiver of, or prejudice any right, power or
remedy which Agent and Sole Lender may now or hereafter have pursuant to the
Loan Documents or any other document, agreement, security agreement or
instrument executed in connection with or related to the Loan Documents, or at
law or in equity or by statute including, without limitation, with regard to any
existing or hereafter arising Event of Default, (iii) impose upon Agent or Sole
Lender any obligation, express or implied, to consent to any amendment or
further modification of the Loan Documents, or (iv) be a consent to any waiver
of any existing Event of Default.  Agent and Sole Lender hereby expressly
reserve all rights, powers and remedies specifically given to it under the Loan
Documents or now or hereafter existing at law, in equity or by statute.

 

13.                               Miscellaneous.

 

(a)                                 Further Assurances.  The Obligors shall take
such further actions, and execute and deliver to the Agent and Lenders such
additional assignments, agreements, supplements, powers and instruments, as
Agent and/or Lenders may deem necessary or appropriate, wherever required by
law, in order to perfect, preserve and protect the security interest in the
Collateral and the rights and interests granted to the Agent and Lenders under
the Loan Agreement and the other Loan Documents, or to permit the Agent and
Lenders to exercise and enforce their rights, powers and remedies with respect
to any Collateral.  Without limiting the generality of the foregoing, but
subject to applicable law, the Obligors shall make, execute endorse,
acknowledge, file or refile and/or deliver to Agent from time to time upon
request such lists, descriptions and designations of the Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments.

 

(b)                                 Full Force and Effect; Entire Agreement. 
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and each other Loan Document shall remain in
full force and effect.  This Amendment, the Loan Agreement and the other Loan
Documents constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

(c)                                  Non-Waiver. Except as expressly set forth
herein, none of this Amendment or Agent’s and/or any Lender’s continued making
of Loans or other extensions of credit at any time extended to Borrowers in
accordance with this Amendment, the Loan Agreement, and the other Loan Documents
shall be deemed a

 

8

--------------------------------------------------------------------------------



 

waiver of or consent to any Default or Event of Default.  Obligors agree that
any such Default and/or Event of Default, if any, shall not be deemed to have
been waived, released or cured by virtue of Loans or other extensions of credit
at any time extended to Borrowers, or by Agent’s or Sole Lender’s agreements
provided for herein.  Nothing in this Amendment shall restrict Agent’s or any
Lender’s ability to take or refrain from taking or exercise any right that may
exist under the Loan Documents.

 

(d)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.  Delivery of an executed
counterparty of a signature page of this Agreement by telecopy or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

(e)                                  No Third Parties Benefited.  This Amendment
is made and entered into for the sole benefit of the Obligors, Agent and the
Lenders, and their permitted successors and assigns, and except as otherwise
expressly provided in this Amendment, no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Amendment.

 

(f)                                   Governing Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

(g)                                  Severability.  In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(h)                                 Jury Trial Waiver.  BORROWERS, GUARANTORS,
AGENT AND SOLE LENDER EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR
THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING, WITHOUT
LIMITATION, THE OBLIGATIONS OF OBLIGORS, THE COLLATERAL, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS AMENDMENT, OR THE VALIDITY,
PROTECTION, INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT OF THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS,
AGENT AND SOLE LENDER EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH
OBLIGOR, AGENT OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AMENDMENT WITH
ANY COURT AS

 

9

--------------------------------------------------------------------------------



 

WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO A
TRIAL BY JURY.

 

(i)                                     Loan Document.  This Amendment shall be
deemed to be a Loan Document for all purposes.

 

[Signatures begin on the following page]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

By:

/s/ Paul Francese

 

Name: Paul Francese

 

Title: Chief Financial Officer

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

By:

/s/ Paul Francese

 

Name: Paul Francese

 

Title: Chief Financial Officer

 

 

 

GUARANTORS

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

By:

/s/ Paul Francese

 

Name: Paul Francese

 

Title: Chief Financial Officer

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

By:

/s/ Paul Francese

 

Name: Paul Francese

 

Title: Chief Financial Officer

 

[Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------



 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

/s/ Cynthia Stannard

 

Name: Cynthia Stannard

 

Title: Senior Vice President

 

 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

 

By

/s/ Cynthia Stannard

 

Name: Cynthia Stannard

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------